Citation Nr: 0119077	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  98-16 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased initial evaluation for post 
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.

2.  Entitlement to an increased initial evaluation for 
residuals of Punji stick wound to the left buttock, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an effective date earlier than March 18, 
1997, for a grant of service connection for residuals of 
Punji stick wound to the left buttock.

4.  Whether VA form 21-4138, Statement in Support of Claim, 
dated October 1971, is a timely filed notice of disagreement 
(NOD) with an August 1971 rating decision.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from April 1968 to April 
1970.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from October 1997 and August 1999 rating 
decisions of the North Little Rock, Arkansas, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The appellant's residuals of Punji stick wound to the 
left buttock are currently manifested by complaints of aching 
and numbness of the left hip, worsened with exertion or 
prolonged standing, alleviated with over-the-counter 
medication; objective medical findings reflect the presence a 
nontender, healed scar on the left buttock and no evidence of 
functional impairment (gait was normal, no sensory or motor 
deficits were found, and there was normal muscle bulk and 
tone of the left hip/buttock).

2.  VA Form 21-4138, Statement in Support of Claim, dated in 
October 1971 does not reflect a protest of the RO's August 
1971 rating decision or a desire to initiate an appeal.

3.  The RO received a claim to reopen the issue of service 
connection for residuals of Punji stick wound to the left 
buttock on March 18, 1997.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation greater 
than 20 percent for residuals of Punji stick wound to the 
left buttock are not met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2000);Veterans Claims Assistance Act of 2000, Pub.L. 
No. 106-475, §  4, 114 Stat. 2096,___(2000)(to be codified at 
38 U.S.C.A. § 5107); 38 C.F.R. § 3.321, Part 4, Diagnostic 
Code 5317 (2000).

2.  VA Form 21-4138, Statement in Support of Claim, dated in 
October 1971 is not a timely filed NOD with an August 1971 
rating decision.  38 C.F.R. §§ 19.112 (Rule 12), 19.113 (Rule 
13)(1971).

3.  The criteria for an effective date earlier than March 18, 
1997, for a grant of service connection for residuals of 
Punji stick wound to the left buttock are not met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal, except for the 
PTSD claim, has been obtained.  The evidence includes the 
appellant's service medical records, medical treatment 
records, and reports of VA examinations dated September 1997 
and January 1999.  The Board does not know of any additional 
relevant evidence which is available.  We note that the 
appellant reported at his April 2001 hearing before the 
undersigned that he had not been treated or seen for 
residuals of Punji stick wound to the left buttock since his 
last VA examination in January 1999; also he did not report 
any other medical evidence necessary to the consideration of 
his Punji stick wound claim at this time.  Therefore, the 
Board finds that no further assistance to the appellant with 
the development of the claim for increase for residuals of 
Punji stick wound to the left buttocks is necessary.  The 
Board further finds that the requirements regarding notice 
which must be provided to the appellant pursuant to the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 1060475, 
114 Stat. 2096 (2000) have been satisfied by the letters and 
statements of the case which were provided to the appellant 
by the RO.

I.  Is the Appellant Entitled to an Increased Initial 
Evaluation for 
Residuals of Punji Stick Wound to the Left Buttock?

The appellant contends that the 20 percent evaluation 
assigned his service-connected residuals of Punji stick wound 
to the left buttock does not reflect adequately the severity 
of his symptomatology.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  In 
making its determination, the Board analyzes the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (2000).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2000).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by VARO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

Service connection for residuals of Punji stick wound to the 
left buttock was granted in October 1997, with the assignment 
of a zero percent (noncompensable) rating under Diagnostic 
Code 7899-7805, effective from March 18, 1997.  In a February 
1999 rating decision, the RO increased the disability 
evaluation to 20 percent under diagnostic code 5317, 
effective from March 18, 1997.

Because the appellant has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, notwithstanding the increased disability 
evaluation assigned by the RO in February 1999, the appeal 
remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).

Diagnostic Code 5317 addresses extension of the hip 
(abduction of the thigh, elevation of opposite side of 
pelvis, tension of fascia lata and iliotibial -Maissat's- 
band, acting with Muscle Group XIV in postural support of 
body steadying pelvis upon head of femur and condyles of 
femur on tibia); and the pelvic girdle group 2 (gluteus 
maximus, gluteus medius, and gluteus minimus).  The 20 
percent rating is in effect on account of moderate 
disability.  38 C.F.R. § 4.73, Part 4, Diagnostic Code 5317.

Diagnostic Code 5317 also provides for ratings of 40 and 50 
percent when the disability is moderately severe, or severe, 
respectively, and for the potential of special monthly 
compensation if the condition is shown to be bilateral. 38 
C.F.R. § 4.73, Part 4, Diagnostic Code 5317.

VA regulation provides guidelines to help ascertain the 
degree of severity of a service-connected muscle injury 
disability.  In this regard, it is noted that, under 
Diagnostic Codes 5301 through 5323, disabilities resulting 
from muscle injuries are to be classified as slight, 
moderate, moderately severe, or severe.  38 C.F.R. § 4.56(d).  
Under 38 C.F.R. § 4.56(d)(2), the criteria for classifying a 
muscle injury as moderate are as follows:

(i) Type of injury: Through and through 
or deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.

(ii) History and complaint: Service 
department record or other evidence of 
in-service treatment for the wound. 
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.

(iii) Objective findings: Entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue. Some loss of deep fascia 
or muscle substance or impairment of 
muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the 
sound side.

Under 38 C.F.R. § 4.56(d)(3), the criteria for classifying a 
muscle injury as moderately severe are as follows:

(i) Type of injury: Through and through 
or deep penetrating wound by small high 
velocity missile or large low- velocity 
missile, with debridement, prolonged 
infection, or sloughing of soft parts, 
and intermuscular scarring.

(ii) History and complaint: Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound. Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.

(iii) Objective findings: Entrance and 
(if present) exit scars indicating track 
of missile through one or more muscle 
groups. Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side. Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

Under 38 C.F.R. § 4.56(d)(4), the criteria for classifying a 
muscle injury as severe are as follows:

(i) Type of injury: Through and through 
or deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.

(ii) History and complaint: Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound. Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.

(iii) Objective findings: Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track. Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area. Muscles 
swell and harden abnormally in 
contraction. Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function. If present, the 
following are also signs of severe muscle 
disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile. (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle. (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests. (D) 
Visible or measurable atrophy. (E) 
Adaptive contraction of an opposing group 
of muscles. (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle. (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.

In this case, service medical records are negative for Punji 
stick wound to the left buttock; however, the appellant 
reported a history of this wound on VA hospital treatment in 
June 1971 and a scar of the left buttock was seen at that 
time.  In a statement dated October 1971, the appellant 
reported that he sustained a "penetrating wound to my left 
hip from a punji stick booby trap" in service.  He further 
reported that he was initially treated at the 71st Evac. 
Hospital and transferred to the 106th Army Hospital two days 
later, where he stayed for 55 days.  Thereafter, he reported 
that he was transferred to Fort Hood Army Hospital, where he 
stayed for 17 days.  The appellant further described his 
initial muscle injury on VA examination in September 1997.  
At this time, he reported that the wound was deep and 
required irrigation and debridement.  The wound was packed 
and allowed to drain.  Infection or residuals of debridement 
were not reported.  The appellant provided a similar history 
of muscle injury during his November 1998 personal hearing 
and on VA examination in January 1999.  Based on the history 
of injury as provided by the appellant, the Board believes 
the type of injury corresponds most closely to a moderate 
muscle injury because of the description of the injury as a 
deep penetrating wound from a Punji stick, which does not 
have the explosive effect of a high-velocity missile, and the 
absence of history of residuals of debridement or infection, 
notwithstanding prolonged hospitalization.  See generally 
38 C.F.R. § 4.56(d)(2)(i) and (3)(i).

Furthermore, the appellant's history and complaints along 
with the objective findings correspond most closely to the 
criteria for a moderate muscle injury as defined by VA 
regulation.  While the appellant provided a credible history 
of prolonged hospitalization for the Punji stick wound, he 
also reported on VA examination in September 1997 that he 
recovered well from the injury and returned to active duty; 
moreover, he reported that he was relatively asymptomatic 
until 10 to 15 years ago when he developed a persistent 
aching, worsened by prolonged standing or exertion.  With 
prolonged standing, he reported numbness in his thigh as 
well.  Other symptoms reported by the appellant on VA 
examination in September 1997 were weakness in the left leg, 
which he attributed to left knee trouble, hip pain, and 
tingling in the left foot, which he attributed to diabetes.  
Loss of power, incoordination, and uncertainty of movement 
were not reported by the appellant or found on examination.  
Clinical findings showed intact motor strength and sensation 
to light touching of the left thigh.  There was mild 
tenderness to palpation over the lateral aspect of the left 
hip and the appellant expressed some discomfort with external 
rotation of the left hip (passive range of motion), but 
otherwise there was no pain.  A left hip x-ray was normal.  
The appellant was assessed with status post puncture wound to 
the left buttock with residual (nontender) scar, and 
arthralgia of the left hip.

Report of VA examination dated January 1999 similarly shows 
no more than a moderate muscle injury based on the 
appellant's history and complaints, and the objective 
findings.  On this examination, the appellant reported that 
he treated his left hip pain with Ibuprofen or Tylenol, which 
helps, and that he had no pain or numbness on this 
examination day.  Clinical findings were essentially 
unremarkable.  The appellant had a normal motor and sensory 
examination.  There was no impairment of gait.  His muscle 
bulk and tone of both lower extremities was described as 
normal.  Evaluation of the wound site revealed a non-tender, 
well healed scar.  The impression was normal neurological 
examination.  The examiner commented that there were "no 
demonstrable findings on physical examination."

The appellant reported in March 1997 that he went the VA 
hospital twice in the last year because of left hip pain.  
The VA outpatient treatment records dated April 1995 through 
April 1998 are essentially silent for complaints relative to 
the Punji stick wound site and mostly concern the appellant's 
diabetes and related conditions.  However, a treatment entry 
dated July 1997 reflects that the appellant reported pain in 
the hip at the site of his Punji stick injury.  At this time, 
he declined an examination of the left hip and he was 
assessed with hip pain status post Vietnam injury.  These 
records do not suggest more that moderate muscle disability.

In summary, the Board finds that a moderately severe or 
severe muscle injury is not shown, as the appellant's injury 
type, the history and complaints, and the objective findings 
more closely approximate the criteria for a moderate muscle 
injury.  See 38 C.F.R. §§  4.7, 4.56(d).  We note that the 
initial injury was not sustained from a high velocity 
missile, or a device with analogous destructive power; but 
rather, the appellant fell on a Punji stick causing, by 
history, a deep wound to the left buttock that required 
irrigation and debridement.  By history or otherwise, there 
was no infection, nor were there residuals of debridement.  
The appellant had prolonged hospitalization, but was returned 
to active duty.  Following service, the appellant reported 
that he had no problems with the Punji wound site until the 
1980's when he began to have symptoms of left hip aching and 
numbness.  He further reported that his aching is alleviated 
by over-the-counter medication, such as Ibuprofen and 
Tylenol, and the record shows that the he has not sought out 
medical care for residuals of the Punji stick wound.  The 
appellant testified in April 2001 that he was last seen for 
his Punji stick wound at the January 1999 VA examination and 
VA outpatient treatment records are essentially silent for 
complaints or findings relative thereto, with the exception 
of the April 1997 treatment entry.  We note that the 
objective medical evidence of record shows generally good 
function of the left hip.  There are no findings for, or 
complaints of, limitation of motion, impaired gait, 
incoordination, weakness, fatigue, or other cardinal symptoms 
suggestive of more than moderate muscle disability.  We note 
that the appellant reported left leg weakness due to his 
knee; there were no complaints or findings for weakness due 
to residuals of Punji stick wound to the left buttock.  
Significantly, mild tenderness to palpation of the anterior 
aspect of the left was shown on examination in September 1997 
along with discomfort on external rotation.  However, there 
was no pain on motion and the appellant had 125 degrees of 
flexion at this examination.  Therefore, in view of the 
above, the criteria for an initial evaluation greater than 20 
percent are not met and the Board finds no basis for staged 
ratings pursuant to Fenderson.

Furthermore, the Board has considered the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  The Court has held that a 
diagnostic code addressing limitation of motion does not 
subsume 38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14, which 
prohibits the evaluation of the same disability under various 
diagnoses, does not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  In DeLuca, the Court also emphasized the 
need to consider whether the joint exhibits additional 
symptomatology such as weakened movement, excess 
fatigability, or incoordination, measured in degrees of 
range-of-motion loss, as required by 38 C.F.R. § 4.45.  
DeLuca at 207.  As indicated in the above discussion, there 
is no evidence of limitation of motion or greater limitation 
of motion due to pain on use, including flare-up.  Sensory 
and motor function were essentially normal on VA examinations 
in September 1997 and January 1999.  The appellant had full 
left hip flexion and, while there was some discomfort on 
external rotation, there was no apparent pain on motion 
according to the September 1997 examination report.  Also, 
while the appellant has reported persistent pain, the record 
does not corroborate the existent of persistent pain.  We 
note that the January 1999 VA examination report shows that 
the appellant denied present pain and numbness.  Ultimately, 
the Board finds that additional functional loss due to such 
factors as those listed in 38 C.F.R. §§ 4.40 and 4.45 are not 
shown to support a higher rating.

Also, the Board has considered a separate rating based on the 
left buttock scar; however, as the scar is non-tender, nor 
painful on objective demonstration, a separate compensable 
evaluation is not warranted.  38 U.S.C.A. §38 C.F.R. § 4.119, 
Diagnostic Code 7804.

For the reasons discussed above, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  
The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The appellant has submitted no evidence 
showing that his service-connected residuals of Punji stick 
wound to the left buttock have markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2000).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Is VA form 21-4138, Statement in Support of Claim, dated 
October 1971, a Timely Filed Notice of Disagreement?

Under the laws extant in 1971, appellate review of an RO 
decision was initiated by a timely filed NOD and completed by 
a timely filed substantive appeal after a Statement of the 
Case (SOC) was furnished.  38 C.F.R. § 19.112 (Rule 
12)(1971).  An NOD was a written communication from a 
claimant or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire for review of that 
determination.  38 C.F.R. § 19.113 (Rule 13)(1971).  Neither 
specific language nor specific allegations of error of fact 
or law were required.  Id.

In this case, the appellant and his attorney argue that a VA 
Form 21-4138, Statement in Support of Claim, dated October 
1971 constituted a valid NOD with the August 1971 rating 
decision that denied service connection for residuals of 
injury to the left hip.

The notice of this action, dated in September 1971, informed 
the veteran:

Service connection has not been granted 
for residuals, injury, left hip, as this 
condition has not been medically 
established as present, either in the 
past or at the time of your last 
examination.

Any new evidence which you believe would 
justify a different decision should be 
sent to us promptly.  If you have no 
further evidence but believe this 
decision is not correct, you may initiate 
an appeal to the Board of Veterans 
Appeals by filing a notice of 
disagreement at any time within one year 
from the date of this letter.  A notice 
of disagreement is simply a written 
communication which makes clear your 
intention to initiate an appeal and the 
specific part of our decision with which 
you disagree.  It should be sent to this 
office.  In the absence of timely appeal, 
this decision will become final.  

The VA Form 21-4138 in question, which was received by the RO 
in October 1971, begins:  I hereby request that my claim for 
compensation be reconsidered on an injury to my left hip.  
The veteran's statement goes on to describe the injury in 
June 1969 and the subsequent treatment, as discussed above.  
The statement does not indicate an intention to initiate an 
appeal.  

The Board has fully considered the arguments advanced by the 
appellant and his attorney.  However, there is simply no 
basis to conclude that the October 1971 statement was 
anything more than a statement in support of his claim for 
service connection.  First, we note that the plain language 
of the statement does not suggest any desire to appeal the 
August 1971 rating decision.  The statement starts by 
requesting that the left hip/buttock claim be 
"reconsidered."  Second, we note that the October 1971 
statement does not necessarily suggest dissatisfaction or 
disagreement with the August 1971 rating decision, but rather 
suggests evidence that the RO should consider in making a 
decision.  The body of the October 1971 statement pertains 
mostly to a description of the in-service injury and 
treatment.

The Board has considered Gallegos v. Gober, 14 Vet. App. 50 
(2000), in which the Court discussed the relationship between 
the current 38 U.S.C.A. § 7105, concerning appeals to the 
Board, and the current 38 C.F.R. § 20.201, concerning NODs.  
The Court invalidated the current 38 C.F.R. § 20.201 insofar 
as it may be interpreted as adding a requirement of an 
expression of desire for review by the Board.  Gallegos did 
not interpret the regulation in effect in 1971 and, 
therefore, does not apply to the question of whether the 1971 
statement then constituted a valid NOD.  

The October 1971 statement requests only reconsideration of 
the claim based on the content of the statement.  We note 
that the August 1971 rating decision denied the claim because 
the left buttock injury from a Punji stick was not shown by 
the service medical records and, in the October 1971 
statement, the appellant sets forth new facts for the RO to 
consider in support of his claim.  The RO had invited the 
claimant, in the September 1971 notice, to submit additional 
evidence or to initiate an appeal.  The RO took the October 
1971 statement as the submission of additional evidence, 
rather than as an initiation of an appeal.  This was an 
appropriate interpretation of the veteran's statement, to 
which the veteran did not take exception.  

Although special wording is not required, an NOD must be in 
terms that can be reasonably construed as disagreement with a 
rating determination.  In view of the above, the Board 
concludes that, even with a liberal reading of the October 
1971 statement, it is not reasonable to infer disagreement 
with the RO's August 1971 decision or a desire to initiate an 
appeal.

The Board's decision, above, is based an examination of the 
four corners of the document at issue.  However, we believe 
that the absence of follow-up communication from the 
appellant on the left hip/buttock claim after submitting the 
October 1971 statement to the RO further suggests that the 
October 1971 statement was not intended as an NOD with the 
August 1971 rating decision.  We observe that the appellant 
made no contact or inquiries for some time regarding this 
claim after the October 1971 statement and that he failed to 
report for VA examinations in November and December 1971, and 
again in April 1972.  In September 1979, the appellant 
communicated with the RO, but there was no mention of his 
previously denied left hip/buttock claim and he did not raise 
this issue again until March 1997, the date of the reopened 
claim.

Accordingly, the Board finds that VA Form 21-4138, Statement 
in Support of Claim, was not an NOD with the RO's August 1971 
rating decision.  As the statement is not an NOD, there is no 
issue as to the "adequacy" of this document as an NOD since 
there was no timely protest as to the August 1971 adverse 
decision.  See generally 38 C.F.R. § 19.119 (1971)(adequacy 
or timely filing of appeals questioned).

III. Is the Appellant Entitled to an Effective Date Earlier 
than March 18, 1997?

The appellant contends, in essence, that an effective date 
earlier than March 18, 1997, should be assigned to the grant 
of service connection for residuals of Punji stick wound to 
the left buttock.

In June 1971, the appellant filed an original application for 
benefits (VA Form 21-526) due to an in-service puncture wound 
to the left hip.  He stated that he sat on a Punji stick in 
Vietnam.  As discussed above, the RO denied this claim in an 
August 1971 rating decision.  The RO notified the appellant 
of this decision by letter dated September 1971.  As noted 
above, no appeal was filed and this decision became final.  
See 38 C.F.R. § 3.156.

On March 18, 1997, the RO received a claim to reopen the 
issue of entitlement to service connection for the left 
buttock wound.  The RO granted this claim in an October 1997 
rating decision and assigned an effective date of March 18, 
1997, the date of receipt of the reopened claim.

The effective date of an award of disability compensation 
based on an original claim or a claim reopened after final 
disallowance is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.

While the appellant argues that the effective date should be 
the date of the original claim, by statute and regulation, 
the effective date for service connection based on a reopened 
claim cannot be the date of receipt of an original claim that 
was previously denied.  Waddell v. Brown, 5 Vet. App. 454, 
456 (1993).  As the appellant's reopened claim for service 
connection for the Punji stick wound to the left buttock was 
received on March 18, 1997; an earlier effective date cannot 
be assigned.

We note that the validity of the RO's August 1971 rating 
decision has not been challenged on the basis of clear and 
unmistakable error (CUE), which we note is a different avenue 
by which to achieve the same end: an earlier effective date 
for the award.  See Flash v. Brown, 8 Vet. App. 332 (1995).  
Therefore, the Board will not address CUE in the prior rating 
decision.

Under the circumstances of this case, the Board is without 
authority to grant the benefit sought on appeal.  It is 
precluded by law.  In Sabonis v. Brown, 6 Vet. App. 426 
(1994), the Court held that in cases such as this in which 
the law is dispositive, the claim should be denied because of 
the absence of legal merit.  Accordingly, the claim for an 
earlier effective date is denied.


ORDER

An increased initial rating for residuals of Punji stick 
wound to the left buttock is denied.

To the extent of the finding that VA Form 21-4138, Statement 
in Support of Claim, dated October 1971 is not a timely filed 
NOD with an August 1971 rating decision, the appeal is not 
resolved in the appellant's favor.

An effective date earlier than March 18, 1997, for a grant of 
service connection for residuals of Punji stick wound to the 
left buttock is denied.


REMAND

The claim for an increased initial evaluation for PTSD, 
currently evaluated as 50 percent disabling, requires remand 
for compliance with the VA's duty to assist obligations.  We 
note that the appellant testified that he receives VA 
psychiatric treatment in Memphis.  These records are not 
associated with the claims folder.  The VA is held to have 
constructive notice of documents generated by the VA, even if 
the documents have not been made part of the record in a 
claim for benefits.  Bell v. Derwinski, 2 Vet.App. 611 
(1992).  Accordingly, remand is necessary to obtain VA 
psychiatric treatment records.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The appellant should be asked to 
provide a list with names and addresses of 
all medical care providers who have 
treated him for service-connected PTSD.  
After securing the necessary 
authorization, where necessary, the RO 
should obtain all records of any treatment 
reported by the appellant that are not 
already in the claims folder.  Regardless 
of whether the veteran responds to the 
RO's inquiry concerning treatment 
information, the RO should obtain the VA 
treatment records reported by the veteran 
at the April 2001 hearing. 

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
his attorney should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 



